[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                         FEBRUARY 25, 2008
                            No. 07-13680                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                 D. C. Docket No. 07-01505-CV-CAM-1

JESUS MARIA LOPEZ,



                                                          Plaintiff-Appellant,

                                 versus

MICHAEL WALLACE, Attorney at Law,
STEPHANIE STUCKEY BENFIELD, Attorney at Law,
TRACI SODERBERG, Assistant District Attorney,
DAVID KEETON, Assistant, VP, Business
Development,(LOMA),
DETECTIVE DAVID P. HENRY, Gwinnett County Police
Department, et al.,


                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                          (February 25, 2008)
Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Jesus Maria Lopez, a pro se Colombian citizen incarcerated in a Georgia

prison, appeals: (1) the dismissal, pursuant to 28 U.S.C. § 1915A(b)(1), of his civil

action against three detectives involved in his arrest, his trial and appellate

attorneys, and two prosecuting attorneys, alleging that they violated his Vienna

Convention on Consular Relations (“VCCR”) rights by depriving him the

opportunity to contact the Colombian Consulate; and (2) the district court’s denial

of his motion for reconsideration. On appeal, Lopez maintains that (1) the district

court erred in sua sponte dismissing his 28 U.S.C. § 1350 and 42 U.S.C. § 1983

claims, as the court erred by applying § 1983’s two-year statute of limitation

instead of § 1350’s ten-year statute of limitation; and (2) the plain language of

Article 36 of the VCCR creates an individual right to consular communications,

which is enforceable through a private cause of action under §§ 1983 and 1350.

      We review de novo a sua sponte dismissal for failure to state a claim,

pursuant to 28 U.S.C. § 1915A(b)(1). Leal v. Ga. Dep’t of Corr., 254 F.3d 1276,

1279 (11th Cir. 2001). A district court’s denial of a motion to reconsider is

reviewed for an abuse of discretion. Fla. Ass’n of Rehab. Facilities, Inc. v. Fla.

Dep’t of Health and Rehab. Servs., 225 F.3d 1208, 1216 (11th Cir. 2000).



                                            2
Additionally, we review questions concerning the application of a statute of

limitations de novo. Harrison v. Digital Health Plan, 183 F.3d 1235, 1238 (11th

Cir. 1999). We liberally construe pro se pleadings, holding them to a less stringent

standard than attorney-drafted pleadings. Tannenbaum v. United States, 148 F.3d
1262, 1263 (11th Cir. 1998). If a district court does not address an argument, we

can remand the issue for the district court to consider in the first instance. See

Bartholomew v. AGL Resources, Inc., 361 F.3d 1333, 1342 n.6 (11th Cir. 2004).

      In his complaint, Lopez alleged that he suffered substantial harm because the

defendants failed to notify the Columbian Consulate of his arrest, in violation of

his rights under Article 36 of the VCCR. (Compl. 6) Article 36 of the VCCR

states that signatory States shall inform an alien’s consulate when he is arrested or

imprisoned, and the arresting State shall inform the alien of his right to consulate

contact. Vienna Convention on Consular Relations, art. 36(1)(b), Apr. 24, 1963,

21 U.S.T. 77, 101, T.I.A.S. No. 6820. We, like most of our sister circuits, have not

squarely addressed whether Article 36 grants individual rights, enforceable under

§ 1983 or § 1350, though we have suggested that it does not. See e.g., Maharaj v.

Sec’y for Dep’t of Corr., 432 F.3d 1292, 1307 (11th Cir. 2005) (“[O]ur precedent

. . . supports the idea that the Vienna Convention does not confer judicially

enforceable individual rights.” (emphasis in original)).



                                           3
      The district court dismissed Lopez’s complaint sua sponte, finding that

Lopez “has no ‘judicially enforceable’ right to consular assistance under the

VCCR” and that even if he had such a right, the allegations in his complaint were

too speculative to state a claim. (D. Ct. Order and Op. 5 (July 12, 2007)) In so

finding, the district court only discussed the requirements for stating a claim for

relief under 42 U.S.C. § 1983. In Lopez’s motion for reconsideration, he argued

that the district court “should conclude that Lopez can proceed with his civil action

pursuant to 42 § 1983 and 28 U.S.C. § 1350 for damages.” (Mot. for Recons. 3)

The district court denied Lopez’s motion, again finding that “Plaintiff does not

have, in this Circuit, an individually enforceable right to consular assistance under

the VCCR,” but even assuming he did, he would not be entitled to relief because

his complaint did not reveal any actionable harm and any such claim would be

time-barred based on Georgia’s two-year statute of limitations clause for § 1983

actions. (D. Ct. Order 4-5 (Sept. 20, 2007)) Once again, the district court did not

consider Lopez’s cause of action under 28 U.S.C. § 1350.

      We agree with the district court that even if we assume that Article 36 does

grant individual rights enforceable under § 1983, any such claim would be time-

barred by Georgia’s two year statute of limitations. Uboh v. Reno, 141 F.3d 1000,

1002 (11th Cir. 1998) (Georgia’s two-year personal injury statute of limitations



                                           4
applies to actions brought pursuant to 42 U.S.C. § 1983). Thus, the district court

did not err in sua sponte dismissing Lopez’s § 1983 claim.

      The district court did, however, abuse its discretion in failing to consider

Lopez’s claim under § 1350. Section 1350 states that district courts have

jurisdiction to hear actions brought by aliens for torts committed in violation of

treaties, and we have held that the Act has a ten-year statute of limitations. 28

U.S.C. § 1350; Cabello v. Fernandez-Larios, 402 F.3d 1148, 1153 (11th Cir. 2005).

The Supreme Court has held that § 1350 is jurisdictional, but it recognizes that

there is a set of common law norms that may be enforced through the grant of

jurisdiction. Sosa v. Alvarez-Machain, 542 U.S. 692, 729 (2004).

      Neither the district court’s sua sponte order dismissing Lopez’s complaint,

nor its order denying his motion to reconsider, addressed whether, liberally

construed, the complaint asserted an action under § 1350, or if § 1350's ten-year

statute of limitations should have been applied. Because the district court did not

consider Lopez’s argument in his motion for reconsideration that he had raised a

§ 1350 claim, we remand this case for the district court to address in the first

instance whether Lopez’s complaint actually raised a § 1350 claim, and, assuming

that it did, whether the claim could survive § 1915A review. Accordingly, we

affirm in part and vacate and remand in part.



                                           5
AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                           6